Citation Nr: 0723569	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  06-06 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a 
posterior fracture-dislocation of the left hip.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 

INTRODUCTION

The veteran had active service from July 28, 1976 to August 
24, 1976.       

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  


FINDING OF FACT

The veteran's left hip disorder was aggravated by service.  


CONCLUSION OF LAW

The veteran's left hip disorder was aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  
 


II.  The Merits of the Claim for Service Connection

Private medical records indicate that the veteran injured his 
left hip in an automobile accident in December 1972.  Later, 
on July 28, 1976, the veteran enlisted in the U.S. Army.  The 
veteran's enlistment report of medical history noted that he 
had experienced a car accident, and that he had previously 
experienced broken bones.  But his enlistment report of 
medical examination found the veteran's left hip to be 
normal, and found the veteran fit for enlistment.  Service 
medical records indicate that less than a month after 
enlistment, on August 24, 1976, the veteran was medically 
discharged for problems associated with his left hip.  

The veteran claimed service connection for a left hip 
disorder in October 2002.  In support of his claim, the 
veteran submitted medical evidence showing that he has 
current post-traumatic degenerative arthritis in his left 
hip.  In the August 2003 rating decision on appeal, the RO 
denied the veteran's claim.  For the reasons set forth below, 
the Board disagrees with that decision, and finds service 
connection warranted here.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2006).  Regarding the issue of aggravation of a preexisting 
injury, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.306(b).      

The first issue to address here is whether, in light of the 
evidence of a pre-service injury, the veteran should be 
presumed to have been sound upon his entry into active 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The veteran 
will be considered to have been in sound condition when he 
entered service, except as to disorders noted at the time of 
his entry.  The term "noted" denotes only such disorders as 
are recorded in examination reports.  A reported history of 
pre-service existence of disorders recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 
238 (1994).

If no disorders were noted at entry, and VA chooses to deny 
this claim, VA must show by clear and unmistakable evidence 
that the disorder at issue existed before entry, and was not 
aggravated by service.  See Cotant v. Principi, 17 Vet. App. 
117, 131 (2003) (holding that the clear and unmistakable 
evidence standard is "onerous" and requires an 
"undebatable" result).   

Here - based on the evidence - it is clear that the veteran 
had a pre-service left hip injury.  But it is also clear that 
the veteran's left hip injury was not "noted at the time 
of" his entry into service.  As noted earlier, the veteran's 
enlistment report of medical examination was negative for a 
left hip disorder.  The presumption of sound condition 
applies in this matter, therefore.  See 38 U.S.C.A. § 1111; 
38 C.F.R. § 3.306(b); VAOPGCPREC 3-03 (July 16, 2003).  As 
such, to deny the claim here, VA must show "clear and 
unmistakable evidence" that the veteran's pre-service left 
hip disorder was not aggravated by service.  

The medical evidence of record consists of private medical 
treatment records dated from January 1973 to April 1975, 
which, in relevant part, note the veteran's treatment for a 
left hip injury; a January 1973 letter from the veteran's 
private physician indicating that the veteran injured his 
left hip in an automobile accident in December 1972; service 
medical records dated between July and August 1976, which 
reflect the veteran's complaints of left hip pain, which show 
that an x-ray report indicated "malunion of posterior 
acetabular lip", and which indicate that the veteran was 
issued crutches to ambulate; a July 1976 medical board report 
detailing the medical bases for the veteran's early discharge 
from service, and specifically finding that, as a result of 
basic training, the veteran had "almost no range of motion 
of the left hip"; an August 1976 discharge report of medical 
examination which notes a pre-service left hip injury; a July 
2002 VA treatment record that noted a history of a stable 
left hip fracture; a January 2004 letter from the veteran's 
private physician noting current post-traumatic degenerative 
arthritis of the left hip and stating that the veteran was 
discharged from service "because of aggravation of the 
hip"; and a November 2006 VA compensation examination report 
which noted the veteran's current hip disorder, but stated 
that the disorder was not caused by or aggravated by military 
service.  

This evidence clearly demonstrates that the veteran has a 
current left hip disorder.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (a successful service connection claim must 
demonstrate evidence of a present disability).  This evidence 
clearly demonstrates that the veteran's disorder existed 
prior to service.  And this evidence clearly demonstrates 
that the veteran's disorder was aggravated by service.  38 
C.F.R. § 3.306(b).  

In the July 1976 enlistment report of medical examination, 
the veteran's left hip was found to be normal.  Within one 
month later, the veteran is noted as unable to walk due to 
his left hip disorder, and was discharged from service as a 
result.  As the veteran's private physician stated in January 
2004, the veteran was discharged early "because of 
aggravation of the hip[.]"  

The Board notes that it has closely reviewed the findings and 
conclusions of the November 2006 VA examiner.  This examiner 
stated that service did not aggravate the veteran's pre-
service hip disorder.  But this examiner did not expressly 
state that it is clear and unmistakable that service did not 
aggravate the veteran's pre-service hip disorder.  Given the 
absence in the record of such a medical opinion, and based on 
the medical evidence dated at the time of the veteran's 
discharge - which clearly demonstrates that the veteran 
entered service physically qualified but exited service 
unable to ambulate - the Board finds that it cannot conclude 
that clear and unmistakable evidence demonstrates that the 
veteran's pre-service disorder was not aggravated by service.  
See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.306(b); VAOPGCPREC 3-03 
(July 16, 2003).  As such, this is an appropriate case in 
which to grant service connection.  



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for residuals of a left hip 
injury is granted.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


